DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on January 19, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 4-6 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0169805 to Wilson et al. .
Regarding claims 1 and 5-6, Wilson teaches a computer-implemented method for extending the functionality and customizing the user interface of a computer program (see e.g. paragraphs 0001-0003).  Like claimed, Wilson particularly teaches:
a) providing, within a general purpose software application, at least one screen containing at least one configurable graphic control having at least one area that can be customized via at least one plug-in, the one area being a custom area (see e.g. paragraphs 0003, 0017-0018, and 0021-0022: Wilson discloses that the user can place a user interface into a “configure mode,” wherein the user can then select an element, e.g. a menu, toolbar, sidebar, etc., to extend.  After selecting the element and an “extension point” thereof, the user can specify computer user-usable program code that provides additional functionality with respect to the selected element – see e.g. paragraphs 0031-0032 and 0035-0037.  The specified computer-usable program code can be considered a plug-in – see e.g. paragraphs 0036-0037 – and the selected element can be considered a configurable graphic control having at least one area that can be customized via the plug-in.);
b) providing a graphic configuration tool for enabling a configuration of the configurable graphic control of a screen user interface in the at least one custom area (see e.g. paragraphs 0003, 0017-0018, and 0021-0022, 0031-0032 and 0035-0037: like noted above, Wilson discloses that the user can place a user 
c) at engineering time, through the graphic configuration tool, exploring the screen so that, an interface is presented in which there is at least one node representing the configurable graphic control (see e.g. paragraphs 0022-0023, 0026-0027, and 0029, and FIGS. 2 and 3: Wilson discloses that the configure mode of the user interface enables a user to explore the user interface screen, wherein the interface elements that are configurable are visually distinguished from those that are not.  The interface elements displayed within the configure mode can each be considered a “node” representing a configurable graphic control, as is claimed.);
d) at engineering time, selecting a given node representing a given configurable graphic control and at least one associated custom area to be customized according to a given customer requirement through the plug-in (see e.g. paragraphs 0031-0033 and 0035-0037: Wilson discloses that, while the user interface is in the configure mode, the user can select an interface element to customize through a plug-in.  Like noted above, the element displayed while in the configure mode can be considered a node representing a configurable graphic control and an associated custom area to be customized.);
e) at engineering time, providing the plug-in, wherein the plug-in has software code with at least one additional graphic control (see e.g. paragraphs 0031-0032 and 0035-0037: like noted above, Wilson discloses that, after and
f) at engineering time, specifying, through the graphic configuration tool, information of the plug-in for linking the plug-in to the custom area of the configurable graphic control (see e.g. paragraphs 0031-0032 and 0035-0037: like noted above, Wilson discloses that, after selecting the element and an “extension point” thereof, the user can specify computer user-usable program code, i.e. a plug-in, that provides additional functionality with respect to the selected element.  By specifying the computer-useable program code for the selected element, the user specifies, through the graphic configuration tool, information of the plug-in for linking the plug-in to the custom area of the element, i.e. configurable graphic control.).
Accordingly, Wilson teaches a method similar to that of claim 1.  Wilson suggests that such teachings can be implemented via computer-executable instructions stored in the memory of a computer system, which also comprises a processor (see e.g. paragraphs 0019-0021).  The memory of such a computer system storing instructions to implement the above-described teachings of Wilson is considered a non-transitory memory similar to that of claim 5.  The computer system implementing the above-described teachings of Wilson is considered a system similar to that of claim 6.  Wilson, however, does not specifically teach that the software application is an MES software application and that the screen is a web page, i.e. page-screen, as is claimed.  Moreover, Wilson does not explicitly teach that the graphic configuration tool presents a tree having the node representing the configurable graphic control, as is further nested plug-in like claimed, i.e. Wilson does not teach: (i) through the graphic configuration tool, under the node representing the configurable graphic control, presenting a tree in which there is at least one node representing the configurable plug-in having, underneath, at least one node representing the at least one additional graphic control; (ii) at engineering time, selecting a specific node representing a specific additional graphic control containing at least one associated custom area to be customized according to an additional given customer requirement; (iii) at engineering time, providing the nested plug-in which meets the additional given customer requirement; and (iv) at engineering time, specifying, through the graphic configuration tool, information of the nested plug-in and, through the graphical configuration tool, linking the information of the nested plug-in to the custom area of the additional configurable graphical control, as is also required by claims 1 and 5-7.  Moreover, Wilson does not explicitly teach that the configurable plug-in is part of a library including a set of configurable plug-ins with configurations that are specialized for different needs, or that the information of the claimed steps “h)” and “l)” are stored, at engineering time, on a web server, as is further required by claims 1 and 5-7.
	Fukazawa generally describes a method for remotely monitoring and controlling a manufacturing execution system (see e.g. paragraph 0012).  Regarding the claimed invention, Fukazawa particularly teaches an MES software application that provides user interface screens in the form of web pages (see e.g. paragraphs 0005, 0007, 0012-0016, 0024, and 0036-0040).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Wilson and Fukazawa before him at the time the invention was made, to apply the method taught by Wilson to MES software applications like taught by Fukazawa, which provide user interface screens in the form of web pages.  It would have been advantageous to one of ordinary skill to utilize this combination because such MES software applications are commonly used to control the manufacture of a wide variety of products, as is suggested by Fukazawa 
	Similar to Wilson, Sullivan describes a computer-implemented method for customizing the user interface of a computer program (i.e. “UI editor enabled application”), including providing a graphic configuration tool (i.e. an “edit” mode) for enabling a configuration of a configurable graphic control (i.e. a "component') of a page-screen user interface in at least one custom area (see e.g. paragraphs 0003-0004, 0021-0023).  Regarding the claimed invention, Sullivan further teaches that the graphic configuration tool presents a tree having nodes representing the configurable graphic controls (see e.g. paragraphs 0004, and 0020-0023).
	 It would have been obvious to one of ordinary skill in the art, having the teachings of Wilson, Fukazawa, and Sullivan before him at the time the invention was made, to modify the graphic configuration tool taught by Wilson and Fukazawa such that it presents the nodes representing the configurable graphic controls in a tree structure, as is done by Sullivan.  It would have been advantageous to one of ordinary skill to utilize such a tree structure, because it provides an organized presentation of the editable graphic controls, as is evident from Sullivan.
	Similar to Wilson, Marathe generally describes extensible applications in which third-party plug-ins can add their own GUI components to an application by extending “extension points” exposed by the application (see e.g. paragraphs 0001-0002).  Marathe further teaches that these third-party plug-ins can define new GUI components and extension points that can then be extended by yet other third-party plug-ins (see e.g. paragraphs 0002, 0028, 0030-0031, 0038, and FIG. 4).  That is, like the claimed invention, Marathe generally teaches enabling at least one plug-in to be configured by a nested plug-in (see e.g. paragraphs 0002, 0028, 0030-0031, 0038, and FIG. 4).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Wilson, Fukazawa, Sullivan, and Marathe before him at the time the invention was made, to 
	Similar to Wilson, Witteborg generally teaches extensible applications in which plug-ins (i.e. extensions) can extend the functionality of such extensible applications (see e.g. paragraphs 0001-0002 and 0016).  Regarding the claimed invention, Witteborg further discloses that the plug-ins are part of a library (i.e. an extension repository) including a set of plug-ins that are understandably specialized for different needs (see e.g. paragraphs 0039, 0051, and 0053-0056).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wilson, Fukazawa, Sullivan, Marathe and Witteborg before him at the time the invention was made, to modify the graphic configuration tool taught by Wilson, Fukazawa, Sullivan and Marathe so that the plug-in (i.e. the configurable plug-in) is part of a library like taught by Witteborg, the library including a set of plug-ins with configurations that are specialized for 
Storing application customizations on a web server is well-known in the art.  Alevoor, for example, describes a system in which a user’s application configurations are stored on a web server (see e.g. column 2, line 54 – column 3, line 35; column 4, lines 48-62; column 7, line 49 – column 8, line 37; and column 12, lines 45-67).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Wilson, Fukazawa, Sullivan, Marathe, Witteborg and Alevoor before him at the time the invention was made, to modify the graphic configuration tool taught by Wilson, Fukazawa, Sullivan, Marathe and Witteborg such that the user’s application configurations (e.g. the information of the claimed steps “h” and “l”) are stored on a web server, as is taught by Alevoor.  It would have been advantageous to one of ordinary skill to utilize such a server, because it would enable the user’s configured application to be accessed from different client devices, as is suggested by Alevoor.  Consequently, Wilson, Fukazawa, Sullivan, Marathe, Witteborg and Alevoor are considered to teach, to one of ordinary skill in the art, a method like that of claim 1, a non-transitory memory like that of claim 5, and a system like that of claim 6, which are for customizing a user-interface screen of a general purpose MES software application taking into account a set of customer requirements.
	As per claim 2, Wilson does not explicitly disclose that the nested plug-in is enabled to be configurable as well in order to meet a further customer requirement by including in the software code at least one further configurable graphic control containing at least one associated custom area customizable via a sub-nested plugin, i.e. Wilson does not teach performing steps i) to l) of claim 1 accordingly, where the terms "configurable graphic control" are substituted with the terms “further configurable control”, the terms “additional given customer requirement” with the terms “further customer requirement”, the terms “configurable 
	As per claim 4, Wilson further teaches displaying, at run time, a user-interface screen of a general purpose software application for performing customization (see e.g. paragraph 0022).  


Response to Arguments
Regarding the pending claims, the Applicants argue that "there is a clear error in the motivation given in the office action for modifying the combined teachings of Wilson, Fukazawa, Sullivan, Marathe, and Witteborg based on the teaching in Alevoor."  (Applicants' Remarks, page 3).  The Applicants submit that "the motivation given in the office action....is incorrectly based on the assumption that the software application, resulting from allegedly obviously combining the other cited prior art, is part of a virtual application package."  (Applicants' Remarks, page 3).  In particular, the Applicants argue that Alevoor teaches storing configuration data at a server as part of a method for streaming a virtual application to a client system, but that Wilson, Fukazawa, Sullivan, Marathe, and Witteborg do not teach a virtual application that will be streamed to a client system, and so one of ordinary skill in the art would not have obtained any suggestion for incorporating any teaching of Alevoor into the combined teachings of Wilson, Fukazawa, Sullivan, Marathe, and Witteborg.
          In response, the Examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, considering Alevoor more generally, Alevoor teaches storing application configuration data on a server.  As a result, the application configuration data is 
          Regardless, the Examiner respectfully submits that, even if Alevoor was limited to a teaching of streaming virtual applications, it would have been obvious to one of ordinary skill in the art to apply such teachings to the application and user configuration data taught by Wilson, Fukazawa, Sullivan, Marathe, and Witteborg, i.e. to virtualize and stream the application (including by storing the configuration data on a server).  According to Alevoor, such virtualization streamlines application delivery and management (see e.g. column 3, lines 36-39).  Alevoor further teaches that centrally storing changes to the user configuration data (i.e. at the server) enables the user to have updated configurations available for any desktop session (see e.g. column 1, lines 60-63).  Accordingly, the Examiner respectfully maintains that it would have been obvious to one of ordinary skill in the art to combine Wilson, Fukazawa, Sullivan, Marathe, and Witteborg with Alevoor.
          Further regarding the pending claims, the Applicants argue that "the required limitations are performed at engineering time (storing, at engineering time, the information of steps h) and l) on a web server)" but that "Alevoor appears to teach storing such information at run time." (Applicants' Remarks, page 5).
          In response, the Examiner respectfully notes that the specification of the instant application does not provide an explicit definition of "engineering time."  While, as noted by the Applicants (see page 6 of Applicants' Remarks), Alevoor teaches storing user configuration information when the user logs off at run time, Alevoor also teaches storing user configuration at other times, e.g. when initially migrating the application (see e.g. column 7, lines 3-54).  Such a time period can be considered "engineering time" given the broadest, most reasonable interpretation of "engineering time."

	The Examiner further respectfully notes that the Applicants’ arguments have previously been addressed by the Examiner in the Advisory Action dated January 15, 2021.  The Applicants have presented no new arguments (or claim amendments) subsequent said Advisory Action.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
3/26/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173